DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       ANTHONIA OGBANUFE,
                       Appellant/Cross-Appellee,

                                    v.

               CHARLES BLOOM and WENDY BLOOM,
                   Appellees/Cross-Appellants.

                   Nos. 4D21-1930 and 4D21-2004

                              [June 16, 2022]

    Consolidated appeal and cross-appeal from the County Court for the
Fifteenth Judicial Circuit, Palm Beach County; Frank Castor, Judge; L.T.
Case Nos. 502021CC000234XXXMB and 502020CC006701XXXMB.

  Michael Costantino of New Horizons Law, P.A., Coral Springs, for
appellant/cross-appellee.

  Joseph Grant of Legal Aid Society of Palm Beach County, West Palm
Beach, for appellees/cross-appellants.

PER CURIAM.

  Affirmed.

KLINGENSMITH C.J., MAY and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.